DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 6/13/2022 "Reply" elects without traverse and identifies claims 11-20 as being drawn to Group II.  Accordingly, Examiner has withdrawn claims 1-10 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
The 4/12/2022 restriction requirement is proper, is maintained, and is hereby made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima (US Patent No. 5,574,402).
Regarding claim 11, in FIGs. 1-3, Nakajima discloses a customized RF circuit, comprising: a common wafer template, wherein the common wafer template has elements comprising: a plurality of transistors (FETs 6 and 10), a plurality of resistors (5 and 9), a plurality of capacitors (2, 3, 8, 13, 15), and a plurality of bond pads (1, 15-20); at least two chosen elements selected from the common wafer template; and at least one metal layer (11/12/21, col. 5, lines 35-39; col. 6, lines 28-30) configured to interconnect the chosen elements to form the RF circuit.
Regarding claim 12, in FIGs. 1-3, Nakajima discloses that the RF circuit is configured to be at least one of filter, a switch and a distributed amplifier (see abstract).
Regarding claim 13, in FIGs. 1-3, Nakajima discloses that the chosen elements are configured to form at least one of C-band circuit, an L-band circuit (1-3 GHz, col. 1, lines 8-10) and an X-band circuit.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art failed to disclose or reasonably suggest the claimed common wafer template particularly characterized by a plurality of capacitors built on the substrate with at least one of the capacitors located along a periphery of the substrate and at least one of the capacitors located interior to the periphery of the substrate, and a plurality of bond pads built on the substrate and located about the periphery of the substrate; wherein the transistors, capacitors, and resistors are not electrically coupled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896